Case 3:20-cv-00202-SLH-KAP Document 8 Filed 08/10/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PURCELL BRONSON, )
)
Plaintiff, )
)
VS. ) Civil Action No. 3:20-cv-202

) Judge Stephanie L. Haines
MELISSA REIFER, )
)
Defendant. )

MEMORANDUM ORDER

 

This is a civil rights case brought by Purcell Bronson (“Plaintiff”) relating to alleged abuse
he received while incarcerated at State Correctional Institution-Houtzdale (“SCI-Houtzdale”) from
Defendant Melissa Reifer (“Defendant”), an employee at SCI-Houtzdale. This matter was referred
to Magistrate Judge Keith A. Pesto for proceedings in accordance with the Federal Magistrates
Act, 28 U.S. C. § 636, and Local Civil Rule 72.D.

Plaintiff initially filed his complaint in Clearfield County Court of Common Pleas, which
Defendant removed to this Court on October 7, 2020 (ECF No. 1). In his complaint, Plaintiff
alleges that he was physically and sexually assaulted by Defendant while attempting to leave the
kitchen at SCI-Houtzdale, and that this assault occurred because Plaintiff had refused Defendant’s
prior sexual advances (ECF No. 1-2 at §7). On October 26, 2020, Defendant filed an answer to
the complaint (ECF No. 2), and that same day, filed a motion for judgment on the pleadings seeking
dismissal of certain claims in the complaint (ECF No. 3) and brief in support of that motion (ECF
No. 4). Specifically, Defendant’s motion for judgment on the pleadings (ECF No. 3) requests that
the Court enter judgment in favor of Defendant and against Plaintiff on all claims asserted under

the Pennsylvania Constitution, all claims asserted under the First Amendment, and all claims
Case 3:20-cv-00202-SLH-KAP Document 8 Filed 08/10/21 Page 2 of 3

asserted under the Fourteenth Amendment. On December 8, 2020, Plaintiff filed a response to the
motion for judgment on the pleadings contending that he had clearly set forth his claims and right
to be free from sexual harassment and retaliation (ECF No. 5).

On June 22, 2021, Magistrate Judge Pesto issued a Report and Recommendation (ECF No.
6) that recommended that the Defendant’s motion for judgment on the pleadings be granted and,
other than the Plaintiff's Eighth Amendment claim against Defendant in her individual capacity,
the complaint should be dismissed without leave to amend (ECF No. 6). The parties were notified
that they had fourteen days to file objections to Magistrate Judge Pesto’s Report and
Recommendation (ECF No. 6) pursuant to 28 U.S.C.§636 (b)(1). To date, no party has filed
objections and the time to do so has expired.

After a review of the documents of record in this matter and the Report and
Recommendation (ECF No. 6) under the “reasoned consideration” standard, see EEOC V. City of
Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (standard of review when no timely and specific
objections are filed), the Court will accept in whole the findings and recommendations of
Magistrate Judge Pesto in this matter. Magistrate Judge Pesto correctly concluded that Plaintiff
has no private cause of action against Defendant under the Pennsylvania Constitution, Plaintiff
failed to establish that he was engaging in any constitutionally protected conduct to establish a
claim for retaliation under the First Amendment against Defendant, and Plaintiff failed to identify
any protected liberty interest to establish a Fourteenth Amendment claim against Defendant.
Additionally, though Defendant did not move to dismiss Plaintiffs Eighth Amendment claims,
Magistrate Judge Pesto correctly concluded that Plaintiff cannot maintain an Eighth Amendment
claim against Defendant in her official capacity. Lastly, Magistrate Judge Pesto also correctly

concluded that amendment of Plaintiff’s claims would be futile.
Case 3:20-cv-00202-SLH-KAP Document 8 Filed 08/10/21 Page 3 of 3

Accordingly, the following order is entered:
ORDER

AND NOW, this 10 day of August, 2021, for the reasons set forth in Magistrate Judge
Keith A. Pesto’s Report and Recommendation (ECF No. 6), which is adopted as the opinion of the
Court, IT IS ORDERED that Defendant’s Motion for Judgment on the Pleadings (ECF No. 3) is
GRANTED; and,

IT IS FURTHER ORDERED that Plaintiffs claims under Pennsylvania’s Constitution, the
First Amendment, the Fourteenth Amendment, and Plaintiff's Eighth Amendment claim against

Defendant in her official capacity are hereby DISMISSED WITH PREJUDICE.

 
  

 

   

LW AAU PA
“ Stephanie L. Haines
United States District Judge

   
